Order entered May 10, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00091-CV

                           BYRON CURTIS COOK, Appellant

                                            V.

                             RONALD SIMMONS, Appellee

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-02850-2018

                                        ORDER
       Before the Court is appellant’s May 7, 2019 unopposed motion for extension of time to

file reply brief. We GRANT the motion and ORDER the reply brief be filed no later than June

5, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE